UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30th , 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File No. 033-17774-NY ALL GRADE MINING, INC. (Exact name of registrant as specified in its charter) Colorado * (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 370 W. Pleasantview Ave., Suite 163, Hackensack, NJ 0760 (Address of principal executive office) Registrant's telephone number, including area code: (201) 788-3785 Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ YES¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yesþ NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YESþNO 117,777,091shares of Common Shares, par value $0.001 per share, were outstanding as of 30 September 2012 and 130,074,857 as of 1 June 2013. EXPLANATORY NOTE The purpose of this Amendment No.1 toAll Grade Mining, Inc.’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2012, filed with the Securities and Exchange Commission onJune 14, 2013(the “Form 10-Q”), is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No.1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Item 6Exhibits (a)Exhibits and Reports on Form 8-K Exhibit Description 31.1 Certification Pursuant to Section 302 of the Sarbanes Oxley Act 32.1 Certification Pursuant to Section 906 of the Sarbanes Oxley Act 101 INS XBRL Instance Document 101 SCH XBRL Taxonomy Extension Schema Documen 101 CAL XBRL Taxonomy Extension Calculation Linkbase Document 101 LAB XBRL Taxonomy Extension Label Linkbase Document 101 PRE XBRL Taxonomy Extension Presentation Linkbase Document 101 DEF XBRL Taxonomy Extension Definition Linkbase Document (b)Reports on Form 8-K during Quarter None. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 9134, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. August 5th, 2013 All Grade Mining, Inc. /s/Gary Kouletas Gary Kouletas, CEO
